Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López.
Concurrimos plenamente con la sentencia que emite el Tribunal en el presente caso. Situaciones como las que pre-senta el recurso ante nuestra consideración no deberían de ocurrir en nuestra jurisdicción. La misma demuestra, de parte del juez de instancia, (1) una incomprensible insensibili-dad y un total incumplimiento con lo preceptuado por la ley sobre la materia y la jurisprudencia interpretativa de la misma; conducta que amerita nuestra más enérgica censura. Ante dicha situación, consideramos nuestra obligación ex-presarnos por separado.
) — I
Veamos los hechos. El 5 de mayo de 1988 la demandante peticionaria Ileana Santín González radicó ante el Tribunal Superior de Puerto Rico, Sala de Bayamón, una demanda contra su esposo Enrique Grau Pelegrí en la que reclamaba *893alimentos para ella y sus dos hijos menores —de seis y siete años de edad— habidos en el matrimonio de ambos. Expuso en la misma que el referido demandado había abandonado su hogar, careciendo ella y sus hijos “de toda clase de recursos para sufragar los gastos de alimentación, vestuario y aloja-miento” y que éste no estaba contribuyendo en ese momento con suma alguna de dinero para esos propósitos. La referida demanda de alimentos fue radicada ante la Sala de Bayamón del Tribunal Superior por razón de que la demandante y sus hijos, para la fecha de la radicación de la misma, tenían fijada su residencia en el pueblo de Guaynabo, Puerto Rico, el cual forma parte del distrito judicial de Bayamón.
El tribunal de instancia —en abierta violación de las dis-posiciones de los Arts. 618 y 623 del Código de Enjuicia-miento Civil, 32 L.P.R.A. sees. 2971 y 2824 — (2) señaló la vista para el día 19 de julio de 1988. La representación legal contratada por el demandado Grau Pelegrí —un bufete com-puesto por un sinnúmero de abogados— solicitó suspensión de la vista señalada para el 19 de julio por razón de que el abogado a quien le había sido asignado el caso en dicho bu-fete estaría de vacaciones para esa fecha, solicitud que aco-gió el foro de instancia, transfiriendo la vista para el día de agosto de 1988.
Mediante escrito titulado “Urgente moción sobre vista de alimentos” de fecha 19 de julio de 1988, la aquí peticionaria Santín González —luego de exponer que su situación era de tal naturaleza precaria que no había podido pagar la renta *894del hogar en que convivía con sus hijos desde el mes de mayo de 1988, como tampoco había podido cubrir los gastos de ali-mentos, luz y agua— solicitó del foro de instancia que ade-lantara el señalamiento de la vista. Nada obtuvo.
Con fecha de 29 de julio de 1988, la representación legal del demandado recurrido sometió una solicitud de renuncia de representación legal. No obstante la oposición de la peti-cionaria, la cual catalogó dicha solicitud como una táctica dilatoria por parte del demandado recurrido, el tribunal de instancia accedió a la misma mediante orden notificada con fecha de 4 de agosto de 1988 en la cual le concedió el tér-mino de treinta (30) días al demandado para anunciar su nueva representación legal. Ello tuvo el efecto, natural-mente, de automáticamente suspender el señalamiento de 24 de agosto de 1988, quedando el caso sin señalamiento de clase alguna.
Así las cosas, con fecha de 7 de septiembre de 1988 el demandado recurrido Grau Pelegrí, mediante nueva repre-sentación legal, radicó ante el Tribunal Superior de Puerto Rico, Sala de Bayamón, una demanda de divorcio contra la aquí peticionaria por la causal de trato cruel, solicitando me-diante moción a esos efectos que dicho caso fuera consoli-dado con el de alimentos previamente radicado por la peticionaria Santín González. No obstante la oposición de dicha peticionaria, el tribunal de instancia —Hon. Ronaldo Ro-dríguez Osorio, Juez— accedió a la consolidación solicitada, decretando que la oposición radicada por la peticionaria era “académica”.
La peticionaria, mediante moción de fecha 30 de septiem-bre de 1988, solicitó del foro de instancia que ordenara el traslado de los casos (alimentos y divorcio) a la Sala de San Juan del Tribunal Superior de Puerto Rico. Fundó su solici-tud a esos efectos en una declaración jurada en la cual ex-puso, en síntesis y en lo pertinente, que ya no residía en el pueblo de Guaynabo por razón de que se había visto obligada *895a entregar la casa en que vivía con sus hijos al no poder pa-gar los cánones de arrendamiento de la misma y que había fijado el domicilio de ella y sus hijos en jurisdicción de la ciudad de San Juan, Puerto Rico,(3) con una familia que le había “dado albergue”.
Dicha solicitud fue declarada con lugar mediante orden de fecha 3 de octubre de 1988 emitida por el tribunal de ins-tancia. Solicitada la reconsideración de dicha orden de tras-lado por el recurrido Grau Pelegrí —basada la reconsidera-ción en que la peticionaria alegadamente estaba forum shopping— el tribunal de instancia dejó sin efecto la orden de traslado que había emitido.
En revisión de la referida resolución, vía certiorari, es que acude ante este Tribunal la peticionaria Santín González.
H-I
Resultan incontables las ocasiones en que este Tribunal ha señalado que los casos de alimentos, en específico los rela-tivos a menores de edad, están revestidos del más alto in-terés público. Véanse, entre otros: Martínez v. Rivera Hernández, 116 D.P.R. 164 (1985); Otero Fernández v. Alguacil, 116 D.P.R. 733 (1985); Rodríguez Avilés v. Rodríguez Beruff, 117 D.P.R. 616 (1986); Quiñones v. Jiménez Conde, 117 D.P.R. 1 (1986); López v. Rodríguez, 121 D.P.R. 23 (1988).
Por otro lado, en varias ocasiones hemos expresado gran preocupación e inquietud por la lentitud con que se tramitan estos asuntos a nivel del tribunal de primera instancia. A esos efectos, en Quiñones v. Jiménez Conde, ante, pág. 6 — caso que se trataba de la acumulación innecesaria e impa-gada de una pensión alimenticia de menores decretada en la sentencia de divorcio dictada y que catalogamos como un *896ejemplo más de la manera inaceptable en que se llevan a efecto los procedimientos relativos a pensiones alimenticias para beneficio de los hijos menores de edad procreados du-rante el matrimonio en un considerable número de casos ante los tribunales de instancia— manifestamos:
Estamos conscientes de lo recargados de trabajo que se en-cuentran los señores jueces de instancia que presiden las salas de relaciones de familia. Ello no obstante —y mientras la situación presupuestaria de la rama judicial, y del país en general, no permita un aumento razonable en el personal asig-nado para atender dichas salas— los incumbentes deben estar prestos a realizar esfuerzos extraordinarios con el propósito de lograr un alivio en la situación imperante; la misma, y el futuro de esos menores de edad, asi lo exige y requiere. Aquel que esté dispuesto a enfrentarse a la situación con dedicación y sacrificio definitivamente habrá demostrado que está capa-citado para desempeñar tan delicada labor.
La solución del problema, como expresáramos en Martínez v. Rivera Hernández, ante, requiere que se actúe con “creati-vidad e imaginación... ”. Los tribunales de instancia deberán implantar a la brevedad posible aquellos procedimientos o sis-temas que hagan viable el darle “seguimiento automático” a los casos; esto es, mecanismos que impidan situaciones como la ocurrida en el presente caso: una suma de dinero adeudada de tal magnitud que difícilmente podrá ser recobrada en su totalidad, con el consabido perjuicio a los menores envueltos. Ello requiere que los jueces de instancia realicen aquellos ajustes necesarios en sus calendarios y horario de trabajo que les permitan disponer en una forma más rápida y efi-ciente de los procedimientos y asuntos relativos a las pen-siones alimenticias deforma tal que cuando actúen sobre los mismos no se encuentren frente a una situación insoluble. Ex Parte Valencia, ante. La situación es tan grave que se requiere que se le dé a la misma la mayor prioridad. (Énfasis suplido.)
III
Nos resulta verdaderamente difícil aceptar la actitud insensible y displicente observada por el juez de instancia en el *897presente caso. Todos aquellos que han practicado la profe-sión de abogado, especialmente aquellos que han desempe-ñado el honroso cargo de juez a nivel de instancia, saben que no hay congestión posible en el calendario de un juez del tribunal de primera instancia que justifique la conducta judicial aquí en controversia. Actuaciones como las aquí ocu-rridas son las que, desafortunadamente para el sistema, empañan la imagen de la justicia que se imparte en nuestra Isla y las que afectan el buen nombre y la reputación del resto de los integrantes de la Rama Judicial puertorriqueña que diariamente laboran con interés y orgullo por el bienes-tar de la ciudadanía en general.
El juez de instancia en el presente caso tenía que saber que el antes citado Art. 618 del Código de Enjuiciamiento Civil, ante, dispone, en lo pertinente, que toda “reclamación sobre alimentos provisionales se tramitará en la forma pres-crita para el juicio de desahucio”, y que, a su vez, el Art. 623 de dicho código, ante, establece en lo pertinente que, presen-tada una demanda de desahucio, el tribunal citará al deman-dado “para comparecencia que deberá celebrarse dentro de los diez (10) días siguientes a aquél en que se presente la reclamación”. Por otro lado, dicho magistrado igualmente debía de conocer nuestras decisiones a los efectos de que estos casos están revestidos de un alto interés público y, en consecuencia, nuestras directrices de que los mismos deben ser tramitados con prioridad sobre otros asuntos ante su consideración.
Por último, es de todos conocido que la Regla 3.4 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, dispone que los pleitos de alimentos deberán presentarse en la Sala correspon-diente a la residencia de la parte demandante. En relación con la mencionada disposición reglamentaria, en Guadalupe Viera v. Morell, 115 D.P.R. 4, 10 (1983), expresamos, en lo pertinente, que:
*898La razón de la disposición de la Regla 3.4, que hemos citado, cuya procedencia la hallamos en el Art. 81 del Código de En-juiciamiento Civil, 32 L.P.R.A. see. 407, según enmendado por la Ley Núm. 16 de 21 de abril de 1954, fue expresada en Millán Rivera v. Solís Lazú, 85 D.P.R. 478, 482 (1962). Allí señalamos que la enmienda del 1954 al mencionado Art. 81 restauró el anterior concepto de la sede territorial para el caso especial de alimentos de menores por estar ello revestido de “un alto interés público”.
Ese interés público no puede ser otro que el de proveer para la litigación de estas acciones el foro más conveniente al bienestar de los menores desde el punto de vista de la rapidez y la economía en el trámite. El lugar de la residencia de los menores es, como regla general, el más conveniente desde estos puntos de vista.
Habiéndose tenido que mudar de domicilio la parte de-mandante luego de radicada la demanda de alimentos, hecho que fue debidamente acreditado mediante declaración ju-rada, el tribunal debió haber mantenido en vigor la orden que dispuso el traslado del caso al foro de San Juan por cuanto en la actualidad “el foro más conveniente al bienestar de los menores desde el punto de vista de la rapidez y la economía en el trámite” precisamente lo es dicho foro. Guadalupe Viera v. Morell, ante, pág. 10.
Sea cual fuere la razón para la dilación en el trámite acae-cida en el presente caso, resulta ser totalmente inaceptable que al día de hoy todavía esté pendiente de resolución ante nuestros tribunales de instancia una reclamación de ali-mentos que fuera radicada el día 5 de mayo de 1988 por una madre y unos hijos que tienen necesidad imperiosa de los mismos. Esa ciertamente no es la justicia que se merecen nuestros conciudadanos.
La ciudadanía puertorriqueña tiene derecho a que los funcionarios judiciales ante quienes comparecen, en busca de que se le haga justicia y se le provean remedios para las situaciones que en un momento determinado le aquejan, *899sean funcionarios honrados, honestos y laboriosos que estén siempre prestos a resolver dichos asuntos en forma rápida, imparcial y conforme a derecho. Así actúa la inmensa mayo-ría de los integrantes de la Rama Judicial puertorriqueña. Aquellos que no estén en disposición de asi actuar, no tie-nen cabida alguna en nuestro sistema judicial.

(1) Hon. Ronaldo Rodríguez Osorio, Juez.


(2) El citado Art. 618 dispone, en lo pertinente, que toda “reclamación sobre alimentos provisionales se tramitará' en la forma prescrita para el juicio de de-sahucio”. (Énfasis suplido.) 32 L.P.R.A. see. 2971.
Por su parte, el Art. 623 de dicho código establece:
“Se promoverá el juicio por medio de demanda redactada conforme a lo prescrito para el juicio ordinario en el Código de Enjuiciamiento Civil y presen-tada aquélla, se mandará convocar al actor y al demandado para comparecencia que deberá celebrarse dentro de los diez (10) días siguientes a aquél en que se presente la reclamación." (Énfasis suplido.) 32 L.P.R.A. see. 2824.


(3) En la Calle 2 NE, No. 1231, Puerto Nuevo, Puerto Rico.